DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
	Amendments to claims 1, 8, and 50 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as obvious over Joo (US 2008/0227507) in view of Huang et al. (US 2010/0103138), in view of Wang et al. (US 2008/0074022) and further in view of Beom et al. (US 2012/0105340).
Regarding claim 1, Joo discloses a cover for a mobile device having a cover window (110) comprising a planar flat central portion and a curved peripheral portion extending from the planar flat central portion; a panel member, comprising a display module (140 and 115), on the planar flat central portion of the cover window (Fig. 2 and 6) and when the panel member is a curved type attached to the front cover (0047), 

    PNG
    media_image1.png
    312
    540
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    242
    388
    media_image2.png
    Greyscale

	As can be seen from Fig. 6, Joo discloses the panel member being smaller in at least a length or a width than the cover window and wherein an end of the panel member and a corresponding end of the cover window are not arranged to overlap with each other.

    PNG
    media_image3.png
    285
    596
    media_image3.png
    Greyscale

	Joo does not expressly teach the end of the panel member is on a surface of the curved peripheral portion of the cover window, and arranged to expose an end of the curved peripheral portion of the cover window and the panel member having a curved second panel portion extending in a curved shape from the first panel portion and being on the curved peripheral portion and wherein an edge of the curved peripheral portion 
	Joo further does not expressly teach wherein the exposed end of the curved peripheral portion of the cover window comprises a lateral surface and a planar surface contacting the lateral surface, wherein the exposed end extends beyond the panel 
	However, as can be seen from Fig. 9 and 10 of Joo, the end of the curved peripheral portion of the cover window comprises a lateral surface and a planar surface contacting the lateral surface. Thus in the proposed structure in which the curved peripheral portion of the cover window extends past the curved end of the panel member the exposed end will extend beyond the panel member in a direction crossing a direction that is parallel to the planar flat central portion of the cover window. Moreover, given the Joo teaches the same structure as claimed, the function of the exposed end of the curved peripheral portion of the cover window when coupled with another device enhancing the strength of the curved peripheral portion by preventing the panel member from being damaged due to an external force when the cover window is coupled with another device would be expected from the prior art product.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Joo fails to disclose the cover window being separately formed and while Joo teaches that the display panel may include an organic light emitting diode (OLED)
(0046) does not disclose the display panel comprising a first substrate, a plurality of OLEDs on the first substrate or an encapsulation unit on the OLEDs for encapsulating the plurality of OLEDs, an adhesive layer between the panel member and the cover window, wherein the adhesive member is same in at least one of a length or a width as the panel member, or is smaller in at least one of the length of the with than the panel member.
	In regards to the cover window being separately formed, Huang discloses a capacitive touch panel including a curved glass substrate which is separately formed (0049-0052).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious to separately form the cover window of Joo as disclosed by Huang, to achieve a three-dimensional curved substrate which possesses up to five faces with touch capability, which substantially increases the convenience of use and facilitates design versatility (0065).
Please note, claim 1 includes product by process language in regards to the recitation of “separately formed”.  The above arguments establish a rationale tending to 
	In regards to the display panel, Joo discloses that the display panel may be an OLED type (0046) however does not disclose a structure of an OLED display panel. Prompting one of ordinary skill in the art to look to the prior art to find a suitable display panel configuration.
	Wang discloses an OLED display device including a display panel (1) comprising: a substrate (10), a plurality of pixels that are directed to organic light emitting diodes formed on the substrate, an encapsulation substrate (20) and an encapsulating material (30) which encapsulate a pixel area (0025-0026, and Fig. 1). 

    PNG
    media_image4.png
    487
    545
    media_image4.png
    Greyscale

A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the OLED display panel of Joo to include a substrate, a plurality of OLEDs formed on the substrate and an encapsulation substrate with an encapsulating material to encapsulate the OLEDs as taught by Wang, as the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. E.g., the substitution of the display panel of Joo for the OLED display panel as disclosed by Wang would have yielded predictable results (i.e., a display for visual information) and would have been an obvious medication for one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
Alternatively, a person of ordinary skill in the art would have found it obvious to incorporate the display panel structure as disclosed in Wang, for the display panel structure of Joo, with the expectation of achieving a display device having enhanced impact resistance (0036).
Regarding the adhesive layer, Beom discloses a display device having a touch screen panel (120), a cover window (150), and an upper resin layer (114; adhesive layer) that joins the touch screen panel and window together (0036 and Fig. 1A and 1B). The resin layer formed in the active area on the front surface of the touch screen panel (0042, Fig. 1B), and is therefore smaller in at least one of a length or a width than the panel member. 
A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display device of modified Joo to include an adhesive layer between the panel member and cover window which is smaller in at least one of a length or width than the panel member as taught by Beom, to enhance the mechanical stability and reliability of the display device (0043).
	Regarding claim 5, as can be seen from Fig. 6, the panel member is entirely on the planar flat central portion.
Regarding claim 6, as can be seen from Fig. 8, the curved peripheral portion comprises a plurality of curved peripheral portions (e.g., outer and inner curved surfaces).

    PNG
    media_image2.png
    242
    388
    media_image2.png
    Greyscale

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as obvious over Joo (US 2008/0227507) in view of Huang et al. (US 2010/0103138), and further in view of Wang et al. (US 2008/0074022).
	Regarding claim 8, Joo discloses a cover for a mobile device having a cover window (110) that is entirely curved in both the longitudinal and width direction of the cover window and has a curved surface having a curvature radius with an outer surface facing a viewing side of the display for displaying images (103) to a user and an inner surface opposite the outer surface (Fig. 1).

    PNG
    media_image5.png
    404
    558
    media_image5.png
    Greyscale

A panel member is on the inner surface of the cover window and comprises a display module (140). Joo teaches that the panel member may be a flat type or curved type attached to the front cover (0047). As can be seen from Fig. 8, when the display panel is of a curved type, there are portions (140a) extending in a curved shape thus having a curvature radius and a curved surface. As the display panel of Joo can be curved it is would necessarily also be flexible.

    PNG
    media_image2.png
    242
    388
    media_image2.png
    Greyscale

	As can be seen from Fig. 6, Joo discloses the panel member being smaller in at least a length or a width than the cover window and wherein an end of the panel member and a corresponding end of the cover window are not arranged to overlap with each other.

    PNG
    media_image3.png
    285
    596
    media_image3.png
    Greyscale

	Joo does not expressly teach the end of the panel member is on a surface of the curved peripheral portion of the cover window, and arranged to expose an end of the curved peripheral portion of the cover window and the panel member having a curved second panel portion extending in a curved shape from the first panel portion and being on the curved peripheral portion and wherein an edge of the curved peripheral portion protrudes more than an edge of the curved second panel portion in a direction that is tangential to the edge of the curved second panel portion at the edge of the curved second panel portion. However Joo teaches these features individually: a panel 
	Joo further does not expressly teach wherein the exposed end of the curved peripheral portion of the cover window comprises a lateral surface and a planar surface contacting the lateral surface, wherein the exposed end extends beyond the panel member in a direction crossing a direction that is parallel to the planar flat central portion of the cover window and wherein the exposed end of the curved peripheral 
	However, as can be seen from Fig. 9 and 10 of Joo, the end of the curved peripheral portion of the cover window comprises a lateral surface and a planar surface contacting the lateral surface. Thus in the proposed structure in which the curved peripheral portion of the cover window extends past the curved end of the panel member the exposed end will extend beyond the panel member in a direction crossing a direction that is parallel to the planar flat central portion of the cover window. Moreover, given the Joo teaches the same structure as claimed, the function of the exposed end of the curved peripheral portion of the cover window when coupled with another device enhancing the strength of the curved peripheral portion by preventing the panel member from being damaged due to an external force when the cover window is coupled with another device would be expected from the prior art product.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Joo does not disclose the cover window being separately formed and while Joo teaches that the display panel may include an organic light emitting diode (OLED)
(0046) does not disclose the display panel comprising a first substrate, a plurality of OLEDs on the first substrate or an encapsulation unit on the OLEDs for encapsulating the plurality of OLEDs, an adhesive layer between the panel member and the cover window.
	In regards to the cover window being separately formed, Huang discloses a capacitive touch panel including a curved glass substrate which is separately formed (0049-0052).
	A person of ordinary skill in the art at the time of the claimed invention would have found it obvious to separately form the cover window of Joo as disclosed by Huang, to achieve a three-dimensional curved substrate which possesses up to five faces with touch capability, which substantially increases the use convenience and facilitates design versatility (0065).
Please note, claim 8 includes product by process language in regards to the recitation of “separately formed”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is 
	In regards to the display panel, Joo discloses that the display panel may be an OLED type (0046) however does not disclose a structure of an OLED display panel. Prompting one of ordinary skill in the art to look to the prior art to find a suitable display panel configuration.
	Wang discloses an OLED display device including a display panel (1) comprising: a substrate (10), a plurality of pixels that are directed to organic light emitting diodes formed on the substrate, an encapsulation substrate (20) and an encapsulating material (30) which encapsulate a pixel area (0025-0026, and Fig. 1). 

    PNG
    media_image4.png
    487
    545
    media_image4.png
    Greyscale

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
Alternatively, a person of ordinary skill in the art would have found it obvious to incorporate the display panel structure as disclosed in Wang, for the display panel structure of Joo, with the expectation of achieving a display device having enhanced impact resistance (0036).
Regarding the adhesive layer, Huang discloses an adhesive layer between a flexible printed circuit board having touch capability (0010) and cover window (0051-0052, Fig. 6-8).
In would have been obvious to a person or ordinary skill in the art for there to be an adhesive layer between the conductive touch film and cover window of Joo, as disclosed by Huang, in order to bond and thus attach the conductive film to the cover window (0052).
Regarding claim 9, as can be seen from Fig. 8 (reproduced below), the curvature radius of a portion of the cover window is different from a curvature radius of another portion of the cover window:

    PNG
    media_image6.png
    410
    421
    media_image6.png
    Greyscale

	Regarding claim 12, as can be seen from Fig. 8, the display panel (240) and conductive film (215) which make up the panel member are curved and therefore would necessarily be flexible.

Claims 50 and 53-54 are rejected under 35 U.S.C. 103 as obvious over Joo (US 2008/0227507) in view of Wang et al. (US 2008/0074022) and further in view of Beom et al. (US 2012/0105340).
	Regarding claim 50, Joo discloses a cover for a mobile device having a cover window (110) that is entirely curved in both the longitudinal and width direction of the cover window and has a curved surface having a curvature radius with an outer surface facing a viewing side of the display for displaying images (103) to a user and an inner surface opposite the outer surface (Fig. 1).

    PNG
    media_image5.png
    404
    558
    media_image5.png
    Greyscale

A panel member is on the inner surface of the cover window and comprises a display module (140). Joo teaches that the panel member may be a flat type or curved type attached to the front cover (0047). As can be seen from Fig. 8, when the display panel is of a curved type, there are portions (140a) extending in a curved shape thus having a curvature radius and a curved surface. As the display panel of Joo can be curved it is would necessarily also be flexible.

    PNG
    media_image2.png
    242
    388
    media_image2.png
    Greyscale

	As can be seen from Fig. 6, Joo discloses the panel member being smaller in at least a length or a width than the cover window and wherein an end of the panel member and a corresponding end of the cover window are not arranged to overlap with each other.

    PNG
    media_image3.png
    285
    596
    media_image3.png
    Greyscale

	Joo does not expressly teach the end of the panel member is on a surface of the curved peripheral portion of the cover window, and arranged to expose an end of the curved peripheral portion of the cover window and the panel member having a curved second panel portion extending in a curved shape from the first panel portion and being on the curved peripheral portion and wherein an edge of the curved peripheral portion protrudes more than an edge of the curved second panel portion in a direction that is tangential to the edge of the curved second panel portion at the edge of the curved second panel portion. However Joo teaches these features individually: a panel member having ends which are shorter than the cover window (Fig. 6; i.e., an edge of the curved surface of the cover window protrudes more than an edge of the curved surface of the display panel) and wherein the edge of the panel member is on a surface of the second curved surface of the cover window and the edge of the curved surface of the cover window protrudes in a direction that is tangential to the edge of the curved surface of the display panel at the edge of the curved surface of the display panel (Fig. 8, and 0066). Therefore, it would be obvious for a person of ordinary skill in the art to arrange the end of the panel member to be on the surface of the second curved surface of the cover window AND the end of the panel member being shorter than the end of the cover window as Joo discloses both features individually. Furthermore, a person of 
	Joo further does not expressly teach wherein the exposed end of the curved peripheral portion of the cover window comprises a lateral surface and a planar surface contacting the lateral surface, wherein the exposed end extends beyond the panel member in a direction crossing a direction that is parallel to the planar flat central portion of the cover window and wherein the exposed end of the curved peripheral portion of the cover window is configured to be coupled with another device and enhances strength of the curved peripheral portion by preventing the panel member from being damaged due to an external force when the cover window is coupled with another device.
	However, as can be seen from Fig. 9 and 10 of Joo, the end of the curved peripheral portion of the cover window comprises a lateral surface and a planar surface contacting the lateral surface. Thus in the proposed structure in which the curved peripheral portion of the cover window extends past the curved end of the panel member the exposed end will extend beyond the panel member in a direction crossing a direction that is parallel to the planar flat central portion of the cover window. Moreover, 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
While Joo teaches that the display panel may include an organic light emitting diode (OLED) (0046), Joo does not disclose the display panel comprising a first substrate, a plurality of OLEDs on the first substrate or an encapsulation unit on the OLEDs for encapsulating the plurality of OLEDs, an adhesive layer between the panel member and the cover window wherein the adhesive layer is same in at least one of a length of a width as the panel member, or is smaller in at least one of the length or the 
	In regards to the display panel, Joo discloses that the display panel may be an OLED type (0046) however does not disclose a structure of an OLED display panel. Prompting one of ordinary skill in the art to look to the prior art to find a suitable display panel configuration.
	Wang discloses an OLED display device including a display panel (1) comprising: a substrate (10), a plurality of pixels that are directed to organic light emitting diodes formed on the substrate, an encapsulation substrate (20) and an encapsulating material (30) which encapsulate a pixel area (0025-0026, and Fig. 1). 

    PNG
    media_image4.png
    487
    545
    media_image4.png
    Greyscale

A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the OLED display panel of Joo to include a substrate, a plurality of OLEDs formed on the substrate and an encapsulation substrate with an encapsulating material to encapsulate the OLEDs as taught by Wang, as the simple KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
Alternatively, a person of ordinary skill in the art would have found it obvious to incorporate the display panel structure as disclosed in Wang, for the display panel structure of Joo, with the expectation of achieving a display device having enhanced impact resistance (0036).
Regarding the adhesive layer, Beom discloses a display device having a touch screen panel (120), a cover window (150), and an upper resin layer (114; adhesive layer) that joins the touch screen panel and window together (0036 and Fig. 1A and 1B). The resin layer formed in the active area on the front surface of the touch screen panel (0042, Fig. 1B), and is therefore smaller in at least one of a length or a width than the panel member. 
A person of ordinary skill in the art at the time of the claimed invention would have found it obvious for the display device of modified Joo to include an adhesive layer between the panel member and cover window which is smaller in at least one of a length or width than the panel member as taught by Beom, to enhance the mechanical stability and reliability of the display device (0043).
Regarding claim 53, as can be seen from Fig. 8 (reproduced below), the curvature radius of a portion of the cover window is different from a curvature radius of another portion of the cover window:

    PNG
    media_image6.png
    410
    421
    media_image6.png
    Greyscale

Regarding claim 54, Joo discloses a cover for a mobile device having a cover window (110) with an outer surface facing a viewing side of the display for displaying images (103) to a user (Fig. 1). And given modified Joo discloses the edge of the curved peripheral portion protruding more than an edge of the curved second panel portion as discussed above, the edge of the second panel portion would necessarily be closer to the outer surface of the display device than the edge of the curved peripheral portion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Huang in view of Wang as applied to claim 8 above, and further in view of Myers et al. (US 2012/0242588).
	Regarding claim 10, modified Joo discloses the limitations of claim 8 as discussed above. Joo does not disclose an embodiment in which the panel member is formed on a protruding inner surface of the cover window.
	Meyers discloses an electronic device provided with a concave display (14) i.e., where the cover window has a protruding inner surface (Fig. 4).

    PNG
    media_image7.png
    805
    238
    media_image7.png
    Greyscale

	One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cover window of Joo to be formed concave as disclosed by Meyers, as a concave display helps to reduce scratches and other damage due to contact with the central portion of the display (0006).
	Consequently, with a concave cover window, the panel member would be adhered on a protruding said inner surface of the cover window as claimed in claim 10.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Wang in view of Beom as applied to claim 50 above, and further in view of Juang et al. (Lifetime improvement of Organic Light Emitting Diodes using LiF Thin Film and UV Glue Encapsulation, Japanese Journal of Applied Physics, Vol 47 2008: pp 5676-80).
Regarding claim 55, modified Joo discloses the limitations of claim 1 as discussed above. Modified Joo does not teach a halogenated metal layer between the plurality of OLEDs and the encapsulation unit.
	Juang, in the analogous field OLED displays (abstract), teaches an OLED which includes a passivation layer of LiF (introduction, page 5676) which is formed between the cathode surface and encapsulation film (Fig. 1). LiF is disclosed in applicant’s specification as an example halogenated metal (see paragraph 00117). 
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious to form a LiF layer between the encapsulation unit and OLED unit of modified Joo, as taught by Juang, to increase the lifetime of an OLED device (see table 1 and Results and Discussion 3.1 LiF passivation layer).


Response to Arguments
Applicant’s arguments filed 06/03/2021 have been fully considered. Applicant argues that Joo does not disclose the end of the panel member being on the surface of the curved portion of the cover window. And further wherein the exposed end extends beyond the panel member in a direction crossing a direction that is parallel to the planar flat central portion of the cover window as now recited in claim 1. Applicant argues that none of Fig. 6 or 8 disclose the claimed limitations as fig. 8 shows a truncated view of the device and Fig. 6 does not show the end of the panel member being on a surface of the curved portion of the cover window.


Applicant further argues that Joo does not teach wherein the exposed end of the curved peripheral portion of the cover window when coupled with another device enhancing the strength of the curved peripheral portion by preventing the panel member from being damaged due to an external force when the cover window is coupled with another device.
	However as discussed above, Joo teaches the same structure as claimed and as taught in the specification in which the cover window extends past the end of the panel 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781